591 S.E.2d 423 (2003)
264 Ga. App. 597
ATLANTA HUMANE SOCIETY et al.
v.
MILLS.
Mills
v.
Atlanta Humane Society et al.
Nos. A03A2480, A03A2481.
Court of Appeals of Georgia.
November 21, 2003.
Reconsideration Denied December 8, 2003.
Certiorari Granted March 29, 2004.
*424 Lipshutz, Greenblatt & King, Edward L. Greenblatt, Atlanta, James V. Zito, Alpharetta, for appellants.
Begner & Begner, Alan I. Begner, Robert M. Adelson, Katherine Wood, Atlanta, for appellee.
Stacy S. Levy, amicus curiae.
SMITH, Chief Judge.
This is an appeal and cross-appeal from an order in a defamation action brought by the Atlanta Humane Society (AHS) and its director, Bill Garrett. AHS and Garrett sued Kathi Mills, alleging that she posted defamatory messages on an Internet message board. The messages were posted in response to a series of WSB-TV investigative programs criticizing the AHS. In Case No. A03A2480, AHS appeals the trial court's determination that it is a governmental entity which cannot bring an action for defamation, and Garrett appeals the trial court's determination that he is a limited-purpose public figure with respect to this controversy. In Case No. A03A2481, Mills cross-appeals the trial court's denial of her motion to dismiss the complaint as an improperly verified SLAPP (Strategic Lawsuit Against Public Participation) suit under OCGA § 9-11-11.1.
This appeal is controlled by our recent decision in Harkins v. Atlanta Humane Society, 264 Ga.App. 356, 590 S.E.2d 737 (2003), another defamation action brought by AHS and Garrett against an individual for statements made in connection with the WSB-TV series. In Harkins, we concluded that the controversy at issue was "an issue of public concern" as defined by OCGA § 9-11-11.1, id. at 360(2), 590 S.E.2d 737, and that "Harkins has a substantive right to exercise her constitutional right of free speech regarding a matter of public concern. The trial court therefore should have dismissed appellees' defamation lawsuit that was initiated in response to Harkins's protected statements." Id., at 361, 590 S.E.2d 737. Mills also has this substantive right in connection with her comments on the same matter of public concern. We therefore reverse the trial court's judgment in Case No. A03A2481 and direct the trial court, upon receipt of the remittitur, to dismiss the complaint.
Because Mills's cross-appeal is dispositive of this case, AHS and Garrett's appeal in Case No. A03A2480 is dismissed as moot.
Judgment reversed in Case No. A03A2481. Appeal dismissed as moot in Case No. A03A2480.
RUFFIN, P.J., and MILLER, J., concur.